United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                              December 13, 2005
                                    FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                             No. 04-30892
                                           Summary Calendar



LARRY DONNELL NICHOLS,

                                                                                         Plaintiff-Appellant,

                                                  versus

BURL CAIN; SHIRLEY COODY; RICHARD L. STALDER;
LINDA RAMSEY; DAVID JONES; UNKNOWN BONNETTE;
UNKNOWN JONES; MALCOLM SMALL; UNKNOWN WESTBROOK;
UNKNOWN JUNEAU,

                                                                                     Defendants-
                                                           Appellees.

                       ---------------------------------------------------------------
                            Appeals from the United States District Court
                                  for the Middle District of Louisiana
                                      USDC No. 3:04-CV-345-D
                       --------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Larry Donnell Nichols, Louisiana prisoner # 161498, challenges the district court’s dismissal

of his 42 U.S.C. § 1983 civil rights complaint and the denial of his application to proceed in forma

pauperis (IFP) on appeal. He contests the district court’s certification that his appeal is not taken in



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED.

R. APP. P. 24(a). He argues that his pauper status remains unchanged, that he has exhausted his

administrative remedies, and that the district court failed to provide written reasons for its IFP

certification.

        Nichols has not shown that the district court erred in dismissing his complaint. He does not

identify any error in the district court’s analysis. Finally, the district court provided sufficient written

reasons for its certification by adopting the reasons in the magistrate judge’s report. See Baugh, 117

F.3d at 202 n.21.

        Nichols has not demonstrated that he will raise a nonfrivolous issue on appeal. See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Nichols’s motion to proceed IFP is DENIED,

and his appeal is DISMISSED as frivolous. 5TH CIR. R. 42.2.; Baugh, 117 F.3d at 202 n.24. The

dismissal of this appeal as frivolous counts as a strike under the Prison Litigation Reform Act. See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Nichols has one previous strike that was

issued in Nichols v. Cain, No. 04-30745 (5th Cir. Feb. 23, 2005). Nichols is advised that if he

accumulates three strikes, he may not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under imminent danger of serious physical injury. See

28 U.S.C. § 1915(g).

        IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                                   -2-